Title: To James Madison from James McClurg, 31 October 1787
From: McClurg, James
To: Madison, James


Dear Sir,
Richmond Octr. 31. 87.
I am to thank you for the favor you did me in inclosing a copy of the new constitution; which has ever since been the principal topic of political conversation in every company. It was at first reciev’d with a prepossession in it’s favor almost enthusiastic, in our towns especially. The circumstances, however, which in this state partic[ularl]y tended to excite Suspicion & jealousy, have caus’d this disposition to subside sooner than it might otherwise have done; & every man’s mind is turn’d to a subtle investigation of the plan. Various indeed are the objections made to it; but those which strike only the most moderate, & most federal, are confin’d chiefly to the Senate. Nor do they object to the equal representation of the States in the Senate, so much as to the additional weight thrown into that branch of the Legislature, by combining it with the Presidt. in the high executive offices of Government. It is supposed that the obligation of a common Interest may connect them in a dangerous Junto; & on this account, they imagine the Senate to be the worst court that could have been contriv’d for the Impeachment of the President. They concieve too that the Senators, in their executive business, may become liable to Impeachment, tho’ they cannot see by what court they can be tried.
I see, in a pamphlet publish’d at Philada. in defence of the Constitution, a serious Objection made to the clause which empowers Congress to regulate the manner, time, & place, of chusing the representatives of the people in the several States. This has been reecchoed here; & it has not been easy to find a sufficient reason for it’s Insertion. Some have objected also to the Influence of the Presidt. in the house of representatives as capable of producing his reelection, even when the majority of the constitutional electors are against him.

These are Objections made by Men heartily dispos’d towards an energetic federal government, & concieving that defects in its frame must be equally obnoxious to the people of all the States, they hope to see them amended. For my part, I am so fearful of it’s Loss, that I should be willing to trust the remedy of it’s defects to the reason moderation & experience of the future Congress. By the by, what is to become of the State debts, when all the Sources of revenue in the states are seiz’d by Congress? I am with the most sincere regard, Dear Sir, Your friend & Servt.
Jas. McClurg
